J-S92015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

K.T., N/B/M K.L.,                                  IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

C.T.,

                            Appellant                   No. 974 WDA 2016


                      Appeal from the Order June 3, 2016
               In the Court of Common Pleas of Crawford County
                      Civil Division at No(s): FD 2013-297


BEFORE: SHOGAN, MOULTON, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                           FILED JANUARY 11, 2017

        C.T. (“Father”) appeals pro se from the order entered on June 3, 2016,

in the Court of Common Pleas of Crawford County, awarding K.L. (“Mother”)

primary physical custody of R.T., born in March of 2001, M.T., born in May of

2004, and A.T., born in June of 2006 (collectively “the Children”), awarding

Father partial physical custody, and awarding Mother and Father shared

legal custody of the Children pursuant to 23 Pa.C.S. § 5328(a). Mother has

filed a motion to quash.1          For the following reasons, we grant Mother’s

motion and dismiss this appeal.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    We will treat Mother’s motion to quash as a motion to dismiss.
J-S92015-16


       The pertinent facts underlying this appeal are as follows. Mother and

Father were married in July of 2001. They separated in June of 2008 and

were divorced in June of 2012. Upon separation, Mother maintained primary

physical custody of the Children.              In October of 2011, Father acquired

primary physical custody of the Children.

       Mother filed a petition for modification of custody on April 13, 2015. A

mediation conference was held on May 26, 2015. Following the conference,

the court issued an order on June 8, 2015, which granted Mother primary

physical custody of the Children and also established custodial arrangements

for the summer of 2015.          On June 19, 2015, Father filed a request for a

hearing de novo. The hearing de novo took place on April 13, 14, and 18,

2016. Following the hearing, the trial court issued a custody order on June

3, 2016, awarding shared legal custody of the Children to Mother and

Father, primary physical custody to Mother, and partial physical custody to

Father. Father filed a timely notice of appeal.2

       Our scope and standard of review in custody matters is as follows:

             In reviewing a custody order, our scope is of the broadest
       type and our standard is abuse of discretion. We must accept
____________________________________________


2
  Because the thirtieth day of the appeal period, July 3, 2016, fell on a
Sunday, and Monday, July 4, 2016, was a court holiday, Appellant had until
Tuesday, July 5, 2016, to file his notice of appeal. See 1 Pa.C.S. § 1908
(stating that, for computations of time, whenever the last day of any such
period shall fall on Saturday or Sunday, or a legal holiday, such day shall be
omitted from the computation.); Commonwealth v. Green, 862 A.2d 613,
618 (Pa. Super. 2004).



                                           -2-
J-S92015-16


      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

      Further, we have stated:

      [T]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge
      gained by a trial court in observing witnesses in a custody
      proceeding cannot adequately be imparted to an appellate court
      by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006).

      In attempting to address the merits of Father’s appeal, we are

confronted with Father’s glaringly deficient appellate brief.     Among other

significant deficiencies, Father’s brief does not include a statement of

questions involved as required by Pa.R.A.P. 2111 and 2116.        Thus, before

considering the merits of Father’s claims, we must first address the

substantial inadequacies of his brief. Additionally, Mother has filed a motion




                                     -3-
J-S92015-16


to quash Father’s brief on these grounds. Motion to Quash Appellant’s Brief,

10/6/16, at 1-5.3

       Substantial deviations from the rules governing appellate briefs are

sufficient grounds to suppress an appellant’s brief and quash or dismiss an

appeal. Pa.R.A.P. 2101; see Wilkins v. Marsico, 903 A.2d 1281, 1285 (Pa.

Super. 2006) (explaining that significant “[d]eviations from the rules

governing appellate briefs . . . are sufficient grounds to suppress [an

appellant’s brief] and quash the appeal.”); see also Pa.R.A.P. 2111–2119

(setting forth in detail the required content of appellate briefs). Additionally,

this Court has emphasized that it is the obligation of the appellant to present

arguments that are sufficiently developed for our review.       In re R.D., 44
A.3d 657, 674 (Pa. Super. 2012). ‘‘We will not act as counsel and will not

develop arguments on behalf of an appellant.” Id. “Although this Court is

willing to liberally construe materials filed by a pro se litigant, pro se status

confers no special benefit upon the appellant.”      In re Ullman, 995 A.2d
1207, 1211-1212 (Pa. Super. 2010). “To the contrary, any person choosing

to represent himself in a legal proceeding must, to a reasonable extent,

assume that his lack of expertise and legal training will be his undoing.” Id.

at 1212. Accordingly, a litigant’s pro se status does not relieve him of the

____________________________________________


3
  On November 3, 2016, this Court entered a per curiam order deferring
disposition of this motion to the panel deciding the merits of the appeal.
Order, 11/3/16, at 1.



                                           -4-
J-S92015-16


duty to follow the Rules of Appellate Procedure. Jiricko v. Geico Ins. Co.,

947 A.2d 206, 213 n.11 (Pa. Super. 2008).

       Our review of Father’s brief exposes substantial violations of the Rules

of Appellate Procedure.         As noted, it does not contain a statement of

questions involved as required by Pa.R.A.P. 2116.          We have previously

explained that the lack of a statement of questions involved, along with

other deficiencies, renders an appellant’s filing inadequate to present specific

issues for review. Branch Banking & Trust v. Gesiorski, 904 A.2d 939,

942-943 (Pa. Super. 2006). In Branch Banking & Trust, this Court found

the appellant’s failure to include a statement of questions involved in its brief

“most troubling” in light of the language of Pa.R.A.P. 2116.       Id. at 942.4

Thus, the absence of a statement of questions involved is a significant

impediment to our judicial review. Moreover, Father’s failure to include this

statement is a violation of the mandate of Pa.R.A.P. 2116(a) that no

question will be considered unless it is included in the statement of questions

involved. Pa.R.A.P. 2116(a). By failing to present a statement of questions

involved in his brief, Father has precluded our review of any issues.

____________________________________________


4
  We note that the language of Pa.R.A.P. 2116 at the time Branch Banking
& Trust was decided differs from the current language of Pa.R.A.P. 2116,
which became effective with the 2013 amendments. See Pa.R.A.P. 2116,
note. However, Pa.R.A.P. 2116(a) currently includes the following dictate:
“No question will be considered unless it is stated in the statement of
questions involved or is fairly suggested thereby.” Pa.R.A.P. 2116(a).




                                           -5-
J-S92015-16


        Furthermore,     Father’s    brief     does   not   include   a   statement   of

jurisdiction, a statement of the scope and standard of review, or a summary

of Appellant’s argument.         See Pa.R.A.P. 2111(a)(1), (3), (6); 2114; and

2118.     Although Father’s brief contains a section labeled “Statement of

Case,” this section does not include a brief procedural history or a condensed

chronological statement of the facts necessary to review the determination,

as required by Pa.R.A.P. 2117.          See Pa.R.A.P. 2117.       In fact, contrary to

Pa.R.A.P. 2117(b), which states that all argument be excluded, Father’s

statement consists primarily of argument.

        The argument section of Father’s brief consists of seventeen sections, 5

divided by enumerated, bolded headings constituting sentence fragments.

Father’s Brief at 4-17.       It appears that Father attempts to support these

“statements” with discussion under each heading.              Although Father makes

general arguments regarding trial court error, he fails to cite to specific facts

or citations in the record supporting his position.                   Moreover, Father

references legal authority in only two instances, and in those instances, fails

to apply the legal authority to this particular case. Id. at 5, 6. “The Rules

____________________________________________


5
  Attached to his notice of appeal, Father includes what may be liberally
construed as a list of issues. Pursuant to Pa.R.A.P. 1925(a)(2)(i), governing
children’s fast track appeals, appellants are required to file a Rule 1925(b)
statement with the notice of appeal. In this attachment, Father identifies
only fourteen “issues.” Notice of appeal, 7/5/16, at 2. Any issues not raised
in a 1925(b) statement will be deemed waived. Hartdegen v. Berger, 839
A.2d 1100, 1104 (Pa. Super. 2003).



                                             -6-
J-S92015-16


of Appellate Procedure state unequivocally that each question an appellant

raises is to be supported by discussion and analysis of pertinent authority.

Failure to do so constitutes waiver of the claim.” Giant Food Stores, LLC

v. THF Silver Spring Dev., L.P., 959 A.2d 438, 444 (Pa. Super. 2008)

(citations omitted); Pa.R.A.P. 2119(a) and (b).

      Thus, in the instant matter Father has failed to comply in substantial

respects with the Rules of Appellate Procedure. Because of the considerable

defects, we are unable to perform effective appellate review. Accordingly,

we are constrained to dismiss Father’s appeal for failure to comply with our

Rules of Appellate Procedure. See Branch Banking & Trust, 904 A.2d at

942 (“we decline to become the appellant’s counsel. When issues are not

properly raised and developed in briefs, when the briefs are wholly

inadequate to present specific issues for review, a Court will not consider the

merits thereof.”)

      Assuming, arguendo, that Father’s appeal had not been dismissed, we

would have affirmed on the basis of the trial court’s opinion. The trial court

thoroughly addressed each of the factors outlined in 23 Pa.C.S. § 5328(a) as

it is required to do.   See J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super.

2011) (trial courts are required to consider “[a]ll of the factors listed in [23

Pa.C.S. §] 5328(a) . . . when entering a custody order”) (emphasis in

original).   Additionally, the determinations made by the trial court are

supported by the evidence of record.


                                     -7-
J-S92015-16


     Motion to quash granted. Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2017




                                 -8-